NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                            MAY 19 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

PHILLIP EUGENE WATKINS,                         No. 13-35510

              Plaintiff - Appellant,            D.C. No. 6:11-cv-06334-JO

 v.
                                                MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                  Appeal from the United States District Court
                            for the District of Oregon
                 Robert E. Jones, Senior District Judge, Presiding

                             Submitted May 8, 2015**
                                Portland, Oregon

Before: W. FLETCHER and HURWITZ, Circuit Judges and BAYLSON,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael M. Baylson, Senior District Judge for the U.S.
District Court for the Eastern District of Pennsylvania, sitting by designation.
      Phillip Eugene Watkins appeals a district court order affirming the

Commissioner’s denial of an application for supplemental security income under Title

XVI of the Social Security Act, 42 U.S.C. §§ 1381–1383f. We have jurisdiction

under 28 U.S.C. § 1291, and affirm.

      1. The Administrative Law Judge (ALJ) found Watkins’ testimony about the

severity of his symptoms and limitations not credible because the testimony was

inconsistent with his daily activities, the medical evidence, and the record as a whole.

The ALJ gave the required “‘specific, clear and convincing reasons’” for rejecting the

testimony. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Vasquez

v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009)). The ALJ also identified affirmative

evidence suggesting that Watkins was malingering. See id.; Carmickle v. Comm’r,

Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008).

      2. The ALJ found lay witness evidence from Watkins’ mother and a friend of

limited value because the daily activities the witnesses described were not consistent

with someone who was unable to work. This is a germane reason for discounting the

lay evidence. See Carmickle, 533 F.3d at 1163–64. The ALJ also discounted the

mother’s testimony because it was not based on medical testing, and the friend’s third-

party report because it did not discuss treatment or aggravating/precipitating factors.

Even assuming that these reasons were not appropriate, see Bruce v. Astrue, 557 F.3d
2
1113, 1116 (9th Cir. 2009) (holding that an ALJ cannot discredit lay testimony solely

because it is “not supported by medical evidence in the record”) and Tobeler v.

Colvin, 749 F.3d 830, 833 (9th Cir. 2014) (noting that a lay witness “should not be

faulted for failing to provide details . . . that the form did not ask her to provide”), any

error was harmless. The lay evidence describing Watkins’ lifestyle was similar to

other testimony that the ALJ found unpersuasive in light of evidence that Watkins

could function in a work environment. See Molina, 674 F.3d at 1121–22.

       3. The record contained conflicting examining physicians’ reports. The ALJ

gave more weight to Dr. Duvall’s report because it was based on objective medical

evidence, consistent with the record, and corroborated by reviewing physicians. In

contrast, the report by Dr. Richardson was inconsistent with testing results, was based

on subjective testimony that the ALJ discounted, and ignored evidence of

malingering. The ALJ thus provided specific, legitimate reasons supported by

substantial evidence in the record for accepting Dr. Duvall’s opinion over Dr.

Richardson’s opinion. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

       4. We reject Watkins’ remaining challenges to the ALJ’s decision because they

are predicated on alleged limitations we have concluded the ALJ properly ignored.

       AFFIRMED




                                             3